NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3103-16T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JIAHAD A. ABDULLAH, a/k/a
JIHAD A. ABDULLAH,

     Defendant-Appellant.
______________________________

                   Submitted December 4, 2018 – Decided December 12, 2018

                   Before Judges Sabatino and Haas.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment Nos. 10-12-2733
                   and 11-02-0273 .

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Mario C. Formica, Special Deputy
                   Attorney General, of counsel and on the brief).

PER CURIAM
      Defendant Jiahad A. Abdullah, who pled guilty to crimes charged in two

separate Atlantic County indictments, appeals the trial court's December 14,

2016 order denying his petition for post-conviction relief ("PCR") without an

evidentiary hearing. We affirm.

      The record concerning Indictment No. 10-12-02733 shows defendant was

spotted by police officers on May 23, 2007 in a neighborhood in Atlantic City

where they were investigating several recent gun point robberies.        Police

observed defendant as he was trying to enter an apartment. When the police told

him not to enter the apartment, he ran off. A detective heard a loud sound of

metal striking the ground, which turned out to be a gun. When the police finally

apprehended defendant, he said "he just should have stopped . . . it was only a

gun charge" and "if it weren't for the gun falling down [my] pant leg, [I] would

not have been caught." Defendant also spontaneously told an officer, "Alright I

had a gun . . . you got that."

      The record concerning Indictment No. 11-02-00273 reflects that on

October 26, 2010, police approached defendant and another man loitering in a

high-crime area. The men began to walk away at a quickened pace. One officer

saw defendant reaching into his waistband, which raised a suspicion that he was



                                                                        A-3103-16T2
                                       2
armed. The police stopped defendant and patted him down. They discovered in

his waistband forty-nine wax folds of heroin.

      Defendant's former attorney thereafter negotiated plea agreements with

the State covering both indictments. In February 2011, defendant pled guilty on

Indictment No. 10-12-02733 to third-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(b). The plea was conditioned on the State recommending a

sentence of probation and 220 days of confinement in the county jail. In April

2011, defendant pled guilty on Indictment No. 11-02-00273 to third-degree

possession of heroin with intent to distribute. N.J.S.A. 2C:35-5(a)(1), (b)(3).

The State, in exchange, agreed to recommend a sentence of probation and 220

days in the county jail, concurrent with the same terms of the disposition of the

other indictment. All other counts were dismissed.

      On April 5, 2011, defendant was sentenced in accordance with the plea

agreements to a four-year probationary term and 220 days in the county jail. He

did not appeal his convictions or sentence. Instead, he filed a PCR petition in

May 2015, alleging that his former attorney deprived him of the effective

assistance of counsel.




                                                                         A-3103-16T2
                                       3
      After considering oral argument, the trial court denied defendant's PCR

petition, finding it without merit. The court issued a comprehensive twenty-

one-page letter opinion on December 14, 2015 detailing its analysis.

      On appeal, defendant now raises the following arguments in his brief:

            POINT ONE

            THE TRIAL COURT ERRED IN DENYING POST-
            CONVICTION RELIEF WITHOUT AFFORDING
            DEFENDANT AN EVIDENTIARY HEARING.

            A. Indictment No. 10-17-2733 [sic]
                  1. Failure to Investigate
                  2. The Factual Basis for the Plea
                  3. The Speedy Trial Issue

            B. Indictment No. 11-22-0273 [sic]
                  1. Failure to Investigate and Communicate
                  2. Failure to Move to Suppress the Evidence

Having duly considered these contentions, we affirm the denial of defendant's

PCR petition, substantially for the cogent reasons expressed in the trial court's

written opinion.

      Defendant has not established a prima facie case that his former attorney

was ineffective under the well-established standards of Strickland v.

Washington, 466 U.S. 668 (1984). His "bald assertions" that his attorney failed

to conduct an adequate investigation or should have filed a suppression motion



                                                                         A-3103-16T2
                                       4
are unpersuasive and insufficient to warrant an evidentiary hearing. State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

      Despite the fact that defendant twice was essentially caught in the act of

criminal behavior, his attorney negotiated a quite favorable plea. The plea

agreement spared defendant exposure to more serious second-degree charges

and a presumptive State prison term.        In addition, we discern no merit to

defendant's contentions that the factual basis for his guilty plea was inadequate

or that he was deprived of a speedy trial due to the delay between his arrests and

the indictments.

      In sum, defendant's meritless arguments are not worthy of more extensive

discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-3103-16T2
                                        5